*293Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lamont Henderson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Henderson’s civil complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Henderson v. U.S. Attorney Gen., No. 3:09-cv02962-CMC, 2010 WL 146262 (D.S.C. filed Jan. 7, 2010; entered Jan. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.